Appeal by defendant from a judgment of the Supreme Court, Kings County (Potoker, J), rendered April 16, 1982, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant received the effective assistance of counsel (see, People v Baldi, 54 NY2d 137; People v Wagner, 104 AD2d 457). We have considered defendant’s remaining contention and find it to be lacking in merit. Gibbons, J. P., Thompson, Weinstein and Kunzeman, JJ., concur.